IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 389A15-2

                              Filed 29 September 2017

STATE OF NORTH CAROLINA

              v.

TAE KWON HAMMONDS



      On review pursuant to order of this Court entered on 10 June 2016 following

oral argument on 18 May 2016 in session in the Old Burke County Courthouse in the

City of Morganton pursuant to N.C.G.S. § 7A-10(a), in which the Court vacated the

opinion of the Court of Appeals in State v. Hammonds, ___ N.C. App. ___, 777 S.E.2d

359 (2015), vacated an order denying defendant’s motion to suppress entered on 24

July 2014 by Judge Tanya T. Wallace in Superior Court, Union County, and certified

the case to the trial court for a new hearing and entry of a new order on defendant’s

motion to suppress. State v. Hammonds, 368 N.C. 906, 789 S.E.2d 1 (2016). The

Court ordered the parties to submit supplemental briefs after certification of the new

order to this Court. Issues raised in the supplemental briefs heard on 13 June 2017.


      Joshua H. Stein, Attorney General, by Joseph E. Elder, Assistant Attorney
      General, for the State.

      Glenn Gerding, Appellate Defender, by Anne M. Gomez, Assistant Appellate
      Defender, for defendant-appellant.

      HUDSON, Justice.
                                STATE V. HAMMONDS

                                  Opinion of the Court



      Here we are asked to decide whether the trial court properly concluded that

defendant was not subjected to a custodial interrogation as defined in Miranda v.

Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), when police questioned

him while he was confined under a civil commitment order. After considering the

totality of the circumstances, we conclude that defendant was in custody for Miranda

purposes. Therefore, the failure of police to advise him of his rights under Miranda

rendered inadmissible the incriminating statements he made during the

interrogation. Accordingly, we reverse the trial court’s order denying his motion to

suppress those statements. Because this error was prejudicial, we vacate defendant’s

conviction.


              I. FACTUAL AND PROCEDURAL BACKGROUND


      On the evening of 10 December 2012 in Monroe, North Carolina, a man stole

Stephanie Gaddy’s purse in a parking lot while threatening her with a handgun.

Shortly after 1:00 p.m. on 11 December 2012, Defendant Tae Kwon Hammonds was

taken to the emergency room at a local hospital following an intentional overdose. An

involuntary commitment order was issued at 3:50 p.m. upon a finding by a Union

County magistrate that defendant was “mentally ill and dangerous to self or others.”

As directed in the order, the Union County Sheriff’s Office took defendant into

custody at 4:32 p.m. that same day.




                                          -2-
                                 STATE V. HAMMONDS

                                  Opinion of the Court



      After using surveillance footage to identify defendant as a suspect in the

robbery, investigators learned that he was confined at the hospital under the

involuntary commitment order. In the early evening of 12 December, while defendant

was hospitalized under that order, he was questioned by Detective Jonathan

Williams and his supervisor, Lieutenant T.J. Goforth, both of the Monroe Police

Department, for about an hour and a half. Without informing him of his Miranda

rights, the officers elicited self-incriminating statements from defendant during the

interview.   Defendant was discharged from the hospital later that evening and

transported to a treatment facility.


      On 4 February 2013, the Union County Grand Jury indicted defendant for

robbery with a dangerous weapon. On 30 June 2014, defendant moved to suppress

all statements he made to police during the 12 December 2012 interview. In support

of his motion, defendant asserted that (1) he was in custody when the statements

were taken and was not informed of his Miranda rights at that time, and (2) even if

he was not in custody, his statements were not made voluntarily.


      Defendant was tried during the criminal session of Superior Court, Union

County, that began on 30 June 2014 before Judge Tanya T. Wallace. After hearing

defendant’s motion to suppress, the trial court denied the motion on 1 July 2014. The

court also denied defendant’s motion to dismiss at the close of the State’s evidence. A

jury convicted defendant as charged, and the court sentenced him to sixty to eighty-


                                          -3-
                                 STATE V. HAMMONDS

                                   Opinion of the Court



four months of imprisonment. The court also ordered defendant to pay, inter alia,

fifty dollars in restitution to the victim. On 24 July 2014, the court entered a written

order on the motion to suppress in which it made findings of fact and conclusions of

law.


       Defendant appealed to the Court of Appeals, which on 20 October 2015 issued

a divided opinion that found no error in the guilt-innocence portion of defendant’s

trial but vacated the portion of the trial court’s judgment ordering defendant to pay

restitution to the victim and remanded the case for a new hearing on that issue. State

v. Hammonds, ___ N.C. App. ___, ___, 777 S.E.2d 359, 371-72 (2015). Regarding

defendant’s challenge to the trial court’s denial of his suppression motion, the

majority (1) concluded that “the trial court properly considered all of the factors to

determine if defendant was in custody and did not err in its conclusion of law that

based on the totality of the circumstances, defendant was not in custody at the time

he was interviewed,” and (2) held that “the trial court’s findings of fact support its

conclusion of law that defendant’s confession was voluntary.” Id. at ___, ___, 777

S.E.2d at 368, 371.


       The dissenting judge, however, concluded that the trial court’s findings of fact

did not reflect consideration of whether defendant “was physically restrained from

leaving the place of interrogation” or whether he “was free to refuse to answer

questions.” Id. at ___, 777 S.E.2d at 374 (Inman, J., dissenting) (quoting State v.


                                           -4-
                                 STATE V. HAMMONDS

                                  Opinion of the Court



Fisher, 158 N.C. App. 133, 145, 580 S.E.2d 405, 415 (2003), aff’d per curiam, 358 N.C.

215, 593 S.E.2d 583 (2004)). The dissenting judge stated that she would reverse the

trial court’s denial of defendant’s motion to suppress and remand “for reconsideration

of the motion and the entry of findings and conclusions based upon all pertinent

factors.” Id. at ___, 777 S.E.2d at 375. Defendant filed his appeal of right, and on 28

January 2016 this Court allowed defendant’s petition for discretionary review to

consider additional issues.


      On 9 June 2016, this Court vacated the opinion of the Court of Appeals and the

trial court’s orders denying defendant’s motion to suppress, and we instructed the

trial court to hold a new hearing on the motion to suppress. State v. Hammonds, 368

N.C. 906, 789 S.E.2d 1 (2016). We directed the trial court to “apply a totality of the

circumstances test” when rehearing the motion and to consider all factors, including

“whether the involuntarily committed defendant ‘was told that he was free to end the

questioning.’ ” Id. at 907-08, 789 S.E.2d at 2 (quoting Howes v. Fields, 565 U.S. 499,

517, 132 S. Ct. 1181, 1194, 182 L. Ed. 2d 17, 32 (2012)).


      After taking additional evidence at a new suppression hearing, the trial court

entered an order on 27 September 2016 that again denied defendant’s motion to

suppress. As directed by this Court, the trial court made new findings of fact and

conclusions of law in its order. The matter is now back before this Court for review.


                                   II. ANALYSIS

                                          -5-
                                 STATE V. HAMMONDS

                                   Opinion of the Court



      On appeal, in addition to challenging several of the trial court’s findings of fact,

defendant argues that the court’s undisputed findings do not support its conclusions

of law that (1) he was not in custody for purposes of Miranda during his 12 December

2012 interrogation, and (2) his statements to police during that interrogation were

voluntary.


      The standard of review in evaluating a trial court’s “denial of a motion to

suppress is whether competent evidence supports the trial court’s findings of fact and

whether the findings of fact support the conclusions of law.” State v. Jackson, 368

N.C. 75, 78, 772 S.E.2d 847, 849 (2015) (quoting State v. Otto, 366 N.C. 134, 136, 726

S.E.2d 824, 827 (2012)). “[T]he trial court’s findings of fact ‘are conclusive on appeal

if supported by competent evidence, even if the evidence is conflicting.’ ” State v.

Buchanan, 353 N.C. 332, 336, 543 S.E.2d 823, 826 (2001) (quoting State v.

Brewington, 352 N.C. 489, 498, 532 S.E.2d 496, 501 (2000), cert. denied, 531 U.S.

1165, 121 S. Ct. 1126, 148 L. Ed. 2d 992 (2001)).


      Conclusions of law are fully reviewable on appeal. State v. Greene, 332 N.C.

565, 577, 422 S.E.2d 730, 737 (1992). “[T]he trial court’s conclusions of law must be

legally correct, reflecting a correct application of applicable legal principles to the

facts found.” Buchanan, 353 N.C. at 336, 543 S.E.2d at 826 (alteration in original)

(quoting State v. Golphin, 352 N.C. 364, 409, 533 S.E.2d 168, 201 (2000), cert. denied,

532 U.S. 931, 121 S. Ct. 1379, 149 L. Ed. 2d 305 (2001)). A trial court’s determination


                                           -6-
                                   STATE V. HAMMONDS

                                     Opinion of the Court



of whether an interrogation is conducted while a person is “in custody” for purposes

of Miranda is a conclusion of law and thus fully reviewable by this Court. Id. at 336,

543 S.E.2d at 826.


       For the reasons set forth below, we hold that the trial court’s conclusion that

defendant was not in custody for purposes of Miranda reflected an incorrect

application of legal principles to the facts found by the trial court.1


           In Miranda the United States Supreme Court recognized the “inherently

compelling pressures” exerted upon an individual during an in-custody interrogation

by law enforcement officers. 384 U.S. at 467, 86 S. Ct. at 1624, 16 L. Ed. 2d at 719.

As a result, the Court prescribed procedural safeguards designed “to combat these

pressures and to permit a full opportunity to exercise the [Fifth Amendment]

privilege against self-incrimination.” Id. at 467, 86 S. Ct. at 1624, 16 L. Ed. 2d at

719. These safeguards require that a defendant “be warned prior to any questioning

that he has the right to remain silent, that anything he says can be used against him

in a court of law, that he has the right to the presence of an attorney, and that if he

cannot afford an attorney one will be appointed for him prior to any questioning if he

so desires.” Id. at 479, 86 S. Ct. at 1630, 16 L. Ed. 2d at 726.




       1Defendant’s challenges to the trial court’s findings of fact are rendered moot by our
holding that the court’s denial of his motion to suppress must be reversed.

                                             -7-
                                 STATE V. HAMMONDS

                                  Opinion of the Court



      A Miranda warning is only required, however, when an individual is subjected

to a “custodial interrogation.” Barden, 356 N.C. at 337, 572 S.E.2d at 123 (citing,

inter alia, Miranda, 384 U.S. at 444, 86 S. Ct. at 1612, 16 L. Ed. 2d at 706). A

“custodial interrogation” occurs when “questioning [is] initiated by law enforcement

officers after a person has been taken into custody or otherwise deprived of his

freedom of action in any significant way.” Miranda, 384 U.S. at 444, 86 S. Ct. at 1612,

16 L. Ed. 2d at 706. In determining whether an individual was subjected to a

custodial interrogation, courts consider whether, “based on the totality of the

circumstances, . . . there was a ‘formal arrest or [a] restraint on freedom of movement

of the degree associated with a formal arrest.’ ” Buchanan, 353 N.C. at 339, 543

S.E.2d at 828 (quoting State v. Gaines, 345 N.C. 647, 662, 483 S.E.2d 396, 405, cert.

denied, 522 U.S. 900, 118 S. Ct. 248, 139 L. Ed. 2d 177 (1997)).

             Two discrete inquiries are essential to [this] determination:
             first, what were the circumstances surrounding the
             interrogation; and second, given those circumstances,
             would a reasonable person have felt he or she was [not] at
             liberty to terminate the interrogation and leave. Once the
             scene is set and the players’ lines and actions are
             reconstructed, the court must apply an objective test to
             resolve the ultimate inquiry: was there a formal arrest or
             restraint on freedom of movement of the degree associated
             with formal arrest.

J.D.B. v. North Carolina, 564 U.S. 261, 270, 131 S. Ct. 2394, 2402, 180 L. Ed. 2d 310,

322 (2011) (quoting Thompson v. Keohane, 516 U.S. 99, 112, 116 S. Ct. 457, 465, 133

L. Ed. 2d 383, 394 (1995) (brackets, internal quotation marks, and citations omitted)).

Custody for Miranda purposes “depends on the objective circumstances of the

                                          -8-
                                   STATE V. HAMMONDS

                                     Opinion of the Court



interrogation, not on the subjective views harbored by either the interrogating

officers or the person being questioned.” Stansbury v. California, 511 U.S. 318, 323,

114 S. Ct. 1526, 1529, 128 L. Ed. 2d 293, 298 (1994) (per curiam). That is, “the only

relevant inquiry is how a reasonable man in the suspect’s position would have

understood his situation.” Id. at 324, 114 S. Ct. at 1529, 128 L. Ed. 2d at 299 (quoting

Berkemer v. McCarty, 468 U.S. 420, 442, 104 S. Ct. 3138, 3151, 82 L. Ed. 2d 317, 336

(1984)).


       As the United States Supreme Court has recently clarified, however, “[n]ot all

restraints on freedom of movement amount to custody for purposes of Miranda.”

Fields, 565 U.S. at 509, 132 S. Ct. at 1189, 182 L. Ed. 2d at 28. Rather, “the freedom-

of-movement test identifies only a necessary and not a sufficient condition for

Miranda custody.” Id. at 509, 132 S. Ct. at 1190, 182 L. Ed. 2d at 28 (quoting

Maryland v. Shatzer, 559 U.S. 98, 112, 130 S. Ct. 1213, 1224, 175 L. Ed. 2d 1045,

1058 (2010)).2 Therefore, when a suspect’s freedom of movement is already restricted

because of conditions unrelated to the interrogation—such as civil commitment,

criminal confinement, or hospitalization—reviewing courts must consider “all of the

features of the interrogation” to determine “whether the relevant environment



       2 For example, “imprisonment alone is not enough to create a custodial situation
within the meaning of Miranda,” Fields, 565 U.S. at 511, 132 S. Ct. at 1190, 182 L. Ed. 2d at
28-29, and “the temporary and relatively nonthreatening detention involved in a traffic stop
or Terry stop does not constitute Miranda custody,” Shatzer, 559 U.S. at 113, 130 S. Ct. at
1224, 175 L. Ed. 2d at 1058 (citation omitted).

                                             -9-
                                    STATE V. HAMMONDS

                                      Opinion of the Court



presents the same inherently coercive pressures as the type of station house

questioning at issue in Miranda.” Id. at 509, 514, 132 S. Ct. at 1190, 1192, 182 L. Ed.

2d at 28, 31.


      Here, in its order issued upon rehearing defendant’s motion to suppress, the

trial court made the following finding of fact in which it recited circumstances it found

to support its determination that defendant was not subjected to a custodial

interrogation:

                Defendant was interviewed by two (2) detectives from the
                Monroe Police Department, they were in street clothes,
                asked permission to sit down (which was given by
                defendant), did not block the door; were in a room within
                the emergency department with a blaring loudspeaker and
                where conversations outside the room could be heard; that
                defendant was not handcuffed and was not restrained by
                law enforcement or the hospital, that the door to the room
                was glass and a sitter was assigned to observe the
                defendant, that the room had no bathroom, but the patient
                could walk to the door, open it and request personnel to
                accompany the patient to the bathroom (or make other
                requests of staff); that the interview was approximately 1
                ½ (one and one half) hours in length (relatively short); that
                defendant was repeatedly told he was not under arrest and
                no warrants had been issued; that the conversation was
                calm and cordial in tone, that the detectives offered food or
                drink after the interview . . . .

The court also found, notably, the following facts:

                The officers . . . . never informed the defendant he could tell
                them to leave [and] never informed the defendant he could
                ask them to stop talking or he could stop talking to them
                and end the questioning.

                The officers did inform him that as soon as he talked, they

                                             -10-
                                 STATE V. HAMMONDS

                                  Opinion of the Court



             could leave.

(Emphasis added.)

      Based upon its factual findings, the court explained that “after carefully

weighing the totality of the circumstances, even the facts of defendant’s involuntary

commitment and the (very important) factor that defendant was never told he could

end the questioning, this Court determines . . . that defendant was not in custody

requiring Miranda Rights to be given.”          The court further concluded that “[a]

reasonable person in defendant’s position at the time of the interview would not have

believed that he was in the custody of law enforcement.” Accordingly, the court

concluded, “The statements made by defendant were made when defendant was not

in custody for purposes of the Miranda [rule]” and “[n]o Constitutional rights of

defendant were violated.”


      In considering whether these conclusions resulted from a correct application of

the law to the findings in this case, we focus on whether “a reasonable person” in

defendant’s situation would “have felt he . . . was [not] at liberty to terminate the

interrogation,” J.D.B., 564 U.S. at 270, 131 S. Ct. at 2402, 180 L. Ed. 2d at 322

(quoting Thompson, 516 U.S. at 112, 116 S. Ct. at 465, 133 L. Ed. 2d at 394), and

“whether the relevant environment present[ed] the same inherently coercive

pressures as the type of station house questioning at issue in Miranda.” Fields, 565

U.S. at 509, 132 S. Ct. at 1190, 182 L. Ed. 2d at 28.



                                         -11-
                                 STATE V. HAMMONDS

                                  Opinion of the Court



      The United States Supreme Court in Howes v. Fields also addressed a situation

in which a defendant’s freedom of movement was limited by circumstances not

connected to the interrogation. There a prisoner was escorted by corrections officers

from his cell to a conference room where two sheriff’s deputies questioned him for

between five and seven hours without reading him his Miranda rights. Id. at 502-

04, 132 S. Ct. at 1185-86, 182 L. Ed. 2d at 23. The deputies’ questions, which elicited

incriminating statements, concerned criminal activity unrelated to the offense that

had resulted in the suspect’s incarceration.


      In Fields the Court confronted the question of whether, for purposes of

Miranda, the suspect was “in custody” when he was incarcerated and, consequently,

was “not free to leave the conference room by himself.” Id. at 515, 132 S. Ct. at 1193,

182 L. Ed. 2d at 31. The Court first made clear that “imprisonment alone is not

enough to create a custodial situation within the meaning of Miranda[,]” id. at 511,

132 S. Ct. at 1190, 182 L. Ed. 2d at 28-29 (emphasis added), given that the “standard

conditions of confinement and associated restrictions on freedom will not necessarily

implicate the same interests that the Court sought to protect when it afforded special

safeguards to persons subjected to custodial interrogation,” id. at 512, 132 S. Ct. at

1191, 182 L. Ed. 2d at 29. The Court held that rather than applying a per se rule in

instances “[w]hen a prisoner is questioned, the determination of custody should focus

on all of the features of the interrogation. These include the language that is used in



                                         -12-
                                 STATE V. HAMMONDS

                                   Opinion of the Court



summoning the prisoner to the interview and the manner in which the interrogation

is conducted.” Id. at 514, 132 S. Ct. at 1192, 182 L. Ed. 2d at 30-31 (citation omitted).


      In conducting its totality-of-the-circumstances analysis, the Court determined

that the following circumstances weighed in favor of concluding that the suspect was

in custody under Miranda: (1) he neither invited the interview nor consented to it in

advance; (2) he was not advised that he was free to decline the interview; (3) “[t]he

interview lasted for between five and seven hours in the evening and continued well

past” his typical bedtime; (4) the deputies who interviewed him were armed; and (5)

“one of the deputies, according to [the suspect], ‘[u]sed a very sharp tone,’ ” and “on

one occasion, profanity.” Id. at 515, 132 S. Ct. at 1192-93, 182 L. Ed. 2d at 31.


      The Court determined, on the other hand, that several circumstances weighed

against a conclusion that the suspect had been subjected to a custodial interrogation:

(1) he “was told at the outset of the interrogation, and was reminded again thereafter,

that he could leave and go back to his cell whenever he wanted”; (2) he “was not

physically restrained or threatened”; (3) he “was interviewed in a well-lit, average-

sized conference room, where he was ‘not uncomfortable’ ”; (4) he “was offered food

and water”; and (5) “the door to the conference room was sometimes left open.” Id. at

515, 132 S. Ct. at 1193, 182 L. Ed. 2d at 31.


      The Court ultimately concluded that, “[t]aking into account all of the

circumstances of the questioning—including especially the undisputed fact that [the

                                          -13-
                                 STATE V. HAMMONDS

                                   Opinion of the Court



suspect] was told that he was free to end the questioning and to return to his cell—we

hold that [the suspect] was not in custody within the meaning of Miranda.” Id. at

517, 132 S. Ct. at 1194, 182 L. Ed. 2d at 32 (emphasis added).


      Here defendant’s freedom of movement was already severely restricted by the

civil commitment order. Unlike in Fields, however, these officers failed to inform

defendant that he was free to terminate the questioning and, more importantly,

communicated to him that they would leave only after he spoke to them about the

robbery. As noted above, the trial court made an undisputed finding that the officers

told defendant that “as soon as he talked, they could leave.”          Specifically, the

transcript of the interrogation reveals that before defendant’s incriminating

statements, Lieutenant Goforth told him:

             So let’s think about Monday night again and what took
             place Monday evening, okay. All right. And then after we
             talk about this, we’re going to get up and walk out and you
             can have your supper and you can watch some Christmas
             shows on TV and rest, okay. And we’re going to go back to
             work and we’re going to leave you alone.

We conclude that these statements, made to a suspect whose freedom is already

severely restricted because of an involuntary commitment, would lead a reasonable

person in this position to believe he was not “at liberty to terminate the interrogation”

without first answering his interrogators’ questions about his suspected criminal

activity. J.D.B., 564 U.S. at 270, 131 S. Ct. at 2402, 180 L. Ed. 2d at 322 (quoting

Thompson, 516 U.S. at 112, 116 S. Ct. at 465, 133 L. Ed. 2d at 394).


                                          -14-
                                  STATE V. HAMMONDS

                                    Opinion of the Court



      We are mindful that “no single factor is necessarily controlling when we

consider the totality of the circumstances.” Barden, 356 N.C. at 338, 572 S.E.2d at

124 (citation omitted). After considering all of the relevant facts, we conclude that

defendant was subjected to a custodial interrogation and thus was entitled to a

Miranda warning. Accordingly, the trial court’s order denying defendant’s motion to

suppress must be reversed because the trial court’s conclusion to the contrary was an

erroneous application of the law.


      We also conclude that this error was prejudicial and therefore requires us to

vacate defendant’s conviction.      “A violation of the defendant’s rights under the

Constitution of the United States is prejudicial unless the appellate court finds that

it was harmless beyond a reasonable doubt. The burden is upon the State to

demonstrate, beyond a reasonable doubt, that the error was harmless.” N.C.G.S. §

15A-1443 (2015); see also State v. Robinson, 330 N.C. 1, 31, 409 S.E.2d 288, 305 (1991)

(“Because the error is of constitutional dimension, the State bears the burden of

demonstrating that it was harmless beyond a reasonable doubt.” (citing State v.

McKoy, 327 N.C. 31, 44, 394 S.E.2d 426, 433 (1990))). The State has not attempted

to show that the constitutional error alleged by defendant—and found by this Court—

was harmless beyond a reasonable doubt.              Accordingly, the error is deemed

prejudicial.3


      3  Because we hold that the trial court’s erroneous conclusion that defendant was not
entitled to a Miranda warning requires reversal of its suppression order, we need not

                                           -15-
                                  STATE V. HAMMONDS

                                   Opinion of the Court



                                 III. CONCLUSION


      For the reasons stated above, we reverse the trial court’s 27 September 2016

order denying defendant’s motion to suppress the incriminating statements he made

during his 12 December 2012 interrogation. Because this error was prejudicial, we

vacate defendant’s conviction and remand this case to the superior court for further

proceedings not inconsistent with this opinion.


      JUDGMENT VACATED; REVERSED AND REMANDED.




      Justice ERVIN dissenting.

      Although the determination of whether defendant was “in custody” for

Miranda purposes strikes me as an exceedingly close call in this case, I am forced to

conclude, given that we are required to employ a “totality of the circumstances”

analysis and are bound by the trial court’s findings of fact, that defendant was not

subjected to “custodial interrogation” when he made the unwarned inculpatory

statements which he seeks to suppress. As a result, I respectfully dissent from the

Court’s decision.



consider whether his statements should have been suppressed on the alternative ground that
they were involuntary.

                                          -16-
                                 STATE V. HAMMONDS

                                  ERVIN, J., dissenting



      At approximately 8:46 p.m. on 10 December 2012, a group of men robbed

Stephanie Gaddy of her purse while threatening her with a handgun.             On 11

December 2012, between the hours of 12:45 p.m. and 1:05 p.m., defendant was

transported by ambulance and hospitalized as the result of an intentional drug

overdose. At about 3:50 p.m. on the same date, a magistrate entered an order

involuntarily committing defendant based upon a finding that he was “mentally ill

and dangerous to self or others.” At 4:32 p.m., the Union County Sheriff’s Office took

defendant into custody pursuant to the magistrate’s order. At about 5:11 p.m. on the

following day, while still hospitalized pursuant to the involuntary commitment order,

defendant was interrogated by officers of the Monroe Police Department for

approximately one hour and twenty-eight minutes, during which time he made a

number of inculpatory statements without ever having been advised of his Miranda

rights.

      In denying defendant’s suppression motion, the trial court found, in pertinent

part, that:

              7)     Jan Kinsella, nurse overseeing defendant at the
              time, gave permission for Detectives to speak with
              defendant. She informed them he was awake, conscious
              and alert and any medications given to defendant “should
              be out of his system by this time”.

              8)     That defendant’s room was located in the
              Emergency Department. The room had a solid door, with
              a full glass panel to the outside. This door was not locked
              during the interview.



                                          -17-
                   STATE V. HAMMONDS

                    ERVIN, J., dissenting



9)     When the officers entered the room, defendant was
in a hospital gown in his bed, and Detective Williams sat
against the back wall. [Officer] T.J. Goforth sat at the foot
of defendant’s bed.

10)    There was no bathroom inside defendant’s room. To
leave the room, a patient must go to the door, open it and
summon hospital personnel to accompany him or her.
According to hospital records, defendant was ambulatory.

11)    The officers were dressed in street clothes, but with
visible badges and carrying weapons. They did not identify
themselves as members of the Monroe Police Department,
but did give first names at some point.

12)    Before questioning, the officers asked permission to
sit down, which was granted by defendant. Neither officer
blocked the door.

13)   No law enforcement officer sat outside defendant’s
room.

14)   Outside the room was assigned a “sitter”, a person
charged to keep eyes on the defendant at all times,
pursuant to his status as an involuntary commitment,
although neither Defendant nor Officer Williams recalled
seeing such at the time of the interview.

15)   The officers announced immediately that they were
not there to arrest the defendant and they did not have
warrants for his arrest. This statement was repeated in
various ways throughout the interview. . . .

16)    The officers a) never informed the defendant he
could leave. In fact, his involuntary commitment status,
although civil in nature, effectively confined him to the
hospital; b) never informed the defendant he could tell
them to leave; and c) never informed the defendant he
could ask them to stop talking or he could stop talking to
them and end the questioning.



                            -18-
                   STATE V. HAMMONDS

                    ERVIN, J., dissenting



17)   The officers did inform him that as soon as he talked,
they could leave. The defendant was not in restraints or
handcuffs; and was not arrested or served with warrants
while at CMC-Union.

18)   The defendant was never threatened. . . . The
defendant was never isolated without the ability to contact
others.

19)   The interview with defendant was tape recorded,
without the knowledge of the defendant. The tape is
approximately one and one-half (1 ½) hours in length;
about half of which concerned a theft at the defendant’s
workplace. The defendant is questioned last about the
armed robbery.

20)     In the background on the tape, an intercom blares
loudly on several occasions. At other times, conversations
are heard other than the one between the officers and the
defendant. When questioned, Officer Williams describes
the Emergency Room as “a very busy place”. The
defendant never asked to stop the interview, never
complained of pain or discomfort, never asked for a break,
or for food, beverage, etc.

21)   The words spoken by both officers and defendant are
conversational and cordial in tone. No voices were raised.
The two officers’ interrogation does not reveal a “good
cop/bad cop” technique; more “very nice cop/nice cop” or at
worse, “nice cop/(merely) pleasant cop”.

22)    The officers do continue the interview until an
admission is made; and confront the defendant when they
seem to believe he was being less than truthful. The
interview is monotonic in tone. . . .

....

58)    Defendant had been involuntarily committed as a
result of an intentional overdose; he was not free to leave
the hospital by virtue of this status; no Miranda rights


                            -19-
                    STATE V. HAMMONDS

                     ERVIN, J., dissenting



were given to defendant by law enforcement who were
carrying badges and firearms. Defendant was never told
he could ask law enforcement to stop questioning or to
leave. Defendant had been administered medications in
the late evening/early morning hours by physicians and
had taken some amount of white pills late December 10,
2012 and early December 11, 2012; some of which may
have remained in his system at the time of the interview.

59)    Defendant was interviewed by two (2) detectives
from the Monroe Police Department, they were in street
clothes, asked permission to sit down (which was given by
defendant), did not block the door; were in a room within
the emergency department with a blaring loudspeaker and
where conversations outside the room could be heard; that
defendant was not handcuffed and was not restrained by
law enforcement or the hospital, that the door to the room
was glass and a sitter was assigned to observe the
defendant, that the room had no bathroom, but the patient
could walk to the door, open it and request personnel to
accompany the patient to the bathroom (or make other
requests of staff); that the interview was approximately 1
½ (one and one half) hours in length (relatively short); that
defendant was repeatedly told he was not under arrest and
no warrants had been issued; that the conversation was
calm and cordial in tone, that the detectives offered food or
drink after the interview and promised nothing except to
relay to the District Attorney the defendant’s cooperation;
that any residual drugs in his system were anti-anxiety or
sleep-inducing; as described by the testifying experts; and
seemingly lessening, in defendant’s mind, the potential of
coercion by officers; after carefully weighing the totality of
the circumstances, even the facts of defendant’s
involuntary commitment and the (very important) factor
that defendant was never told he could end the
questioning, this Court determines by the preponderance
of the evidence that the defendant was not coerced to give
his statement on December 12, 2012; and the
circumstances surrounding the defendant at the time and
date in question show, considering the totality of the



                             -20-
                                  STATE V. HAMMONDS

                                   ERVIN, J., dissenting



             circumstances, that defendant was not in custody requiring
             Miranda Rights to be given.

In light of these findings of fact, the trial court concluded as a matter of law that “[a]

reasonable person in defendant’s position at the time of the interview would not have

believed that he was in the custody of law enforcement” and that “[t]he statements

made by defendant were made when defendant was not in custody for purposes of . . .

Miranda.” As a result, the trial court denied defendant’s suppression motion.

      According to well-established North Carolina law, the standard utilized in

reviewing the “denial of a motion to suppress is whether competent evidence supports

the trial court’s findings of fact and whether the findings of fact support the

conclusions of law.” State v. Jackson, 368 N.C. 75, 78, 772 S.E.2d 847, 849 (2015)

(quoting State v. Otto, 366 N.C. 134, 136, 726 S.E.2d 824, 827 (2012)). “[T]he trial

court’s findings of fact ‘are conclusive on appeal if supported by competent evidence,

even if the evidence is conflicting.’ ” State v. Buchanan, 353 N.C. 332, 336, 543 S.E.2d

823, 826 (2001) (quoting State v. Brewington, 352 N.C. 489, 498, 532 S.E.2d 496, 501

(2000), cert. denied, 531 U.S. 1165, 121 S. Ct. 1126, 148 L. Ed. 2d 992 (2001)). “[T]he

trial court’s conclusions of law must be legally correct, reflecting a correct application

of applicable legal principles to the facts found.”        Id. at 336, 543 S.E.2d at 826

(alteration in original) (quoting State v. Golphin, 352 N.C. 364, 409, 533 S.E.2d 168,

201 (2000), cert. denied, 532 U.S. 931, 121 S. Ct. 1379, 149 L. Ed. 2d 305 (2001)).




                                           -21-
                                 STATE V. HAMMONDS

                                  ERVIN, J., dissenting



      “[T]he initial inquiry in determining whether Miranda warnings were required

is whether an individual was ‘in custody.’ ” Id. at 337, 543 S.E.2d at 826. In Miranda,

the United States Supreme Court defined custodial interrogation as “questioning

initiated by law enforcement officers after a person has been taken into custody or

otherwise deprived of his freedom of action in any significant way.” Miranda v.

Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16 L. Ed. 2d 694, 706 (1966). The

extent to which a person is “in custody” for Miranda-related purposes depends upon

“whether a reasonable person in defendant’s position, under the totality of the

circumstances, would have believed that he was under arrest or was restrained in his

movement to the degree associated with a formal arrest.” Buchanan, 353 N.C. at

339-40, 543 S.E.2d at 828.

      As the United States Supreme Court has recently stated, “[n]ot all restraints

on freedom of movement amount to custody for purposes of Miranda,” with the

relevant test requiring the reviewing court to focus upon “whether the relevant

environment presents the same inherently coercive pressures as the type of station

house questioning at issue in Miranda.” Howes v. Fields, 565 U.S. 499, 509, 132 S.

Ct. 1181, 1189-90, 182 L. Ed. 2d. 17, 27 (2012).

             In the paradigmatic Miranda situation—a person is
             arrested in his home or on the street and whisked to a
             police station for questioning—detention represents a
             sharp and ominous change, and the shock may give rise to
             coercive pressures. A person who is “cut off from his
             normal life and companions” and abruptly transported



                                          -22-
                                 STATE V. HAMMONDS

                                  ERVIN, J., dissenting



             from the street into a “police-dominated atmosphere” may
             feel coerced into answering questions.

                   By contrast, when a person who is already serving a
             term of imprisonment is questioned, there is usually no
             such change. . . . For a person serving a term of
             incarceration, . . . the ordinary restrictions of prison life,
             while no doubt unpleasant, are expected and familiar and
             thus do not involve the same “inherently compelling
             pressures” that are often present when a suspect is yanked
             from familiar surroundings in the outside world and
             subjected to interrogation in a police station.

Id. at 511, 132 S. Ct. at 1190-91, 182 L. Ed. 2d at 29 (quoting Maryland v. Shatzer,

559 U.S. 98, 104-106, 113, 130 S. Ct. 1213, 1219-20, 1224, 175 L. Ed. 2d 1045, 1054

and Miranda, 384 U.S. at 456, 86 S. Ct. at 1618, 16 L. Ed. 2d at 713). As a result, a

person who is already subject to restraint for some reason, such as imprisonment or

service of an involuntary commitment order, is not automatically deemed to be “in

custody” for Miranda-related purposes. Instead, the necessary restraint equivalent

to that associated with a formal arrest must stem from factors that are extraneous to

the existing restraint.

      After carefully reviewing the trial court’s findings of fact, I am satisfied that

they support a conclusion that a “reasonable person in defendant’s position” would

not “have believed that he was under arrest or was restrained in his movement to the

degree associated with a formal arrest.” Buchanan, 353 N.C. at 339-40, 543 S.E.2d

at 828.    As the trial court found, (1) the officers spoke with defendant for

approximately ninety minutes in a hospital; (2) on several occasions during the



                                          -23-
                                  STATE V. HAMMONDS

                                   ERVIN, J., dissenting



interrogation, the officers clearly informed defendant that he was not under arrest,

stating, among other things, that they did not possess warrants for defendant’s arrest

and “that they were not here to ‘lock you up’ ”; (3) defendant was not handcuffed or

formally placed under arrest prior to or during the interrogation; (4) nurses entered

and left defendant’s room during the interrogation; (5) defendant never lacked the

ability to contact others during the interrogation; and (6), while the officers did press

defendant on occasion, the interrogation was conducted in a conversational and even

“monotonic” manner rather than in a confrontational tone.

       As the Court notes, defendant was never asked if he wished to speak to the

officers; the officers never told defendant that he could end the interrogation or ask

the officers to leave; and the officers did tell defendant that, “after we talk about this,

we’re going to get up and walk out and you can have your supper and you can watch

some Christmas shows on TV and rest, okay.” Although these facts admittedly do, as

my colleagues suggest, tend to cut in favor of a finding that defendant was “in

custody” for Miranda-related purposes, I am not persuaded, in light of the totality of

the circumstances, that they necessitate a finding to that effect, particularly given

the fact that defendant was not isolated from civilian influences and the officers’

repeated assurances that defendant was not under arrest and would not be placed

under arrest during the time that he was being questioned. In fact, the officers’

repeated assurance that defendant was not under arrest seems to me to be more

directly relevant to the required “in custody” analysis than their failure to inform


                                           -24-
                                 STATE V. HAMMONDS

                                  ERVIN, J., dissenting



defendant that he could end the interrogation whenever he chose to do so. Similarly,

the officers’ statement that they would leave once they finished “talk[ing] about this”

with defendant does not, when taken in context, strike me as a threat that the

conversation would continue until defendant confessed, given that such a “talk” could

have concluded with a refusal on defendant’s part to answer the officers’ questions.

When all the information reflected in the trial court’s findings is considered as a

unified whole and in light of the relevant legal standard, I am compelled to conclude

that a reasonable person in the position in which defendant found himself would not

believe that he was “under arrest or was restrained in his movement to the degree

associated with a formal arrest.” Buchanan, 353 N.C. at 339-40, 543 S.E.2d at 828.

As a result, since the features of a “paradigmatic Miranda situation” are simply not

present in this case, I respectfully dissent from my colleagues’ determination that

defendant’s inculpatory statements were obtained in violation of Miranda.

      CHIEF JUSTICE MARTIN and JUSTICE NEWBY join in this dissenting

opinion.




                                          -25-